In this cause Mr. Chief Justice TERRELL, Mr. Justice BUFORD, and Mr. Justice THOMAS are of the opinion that the judgment in this cause should be affirmed, while Mr. Justice WHITFIELD, Mr. Justice BROWN, and Mr. Justice CHAPMAN are of the opinion that the said judgment should be reversed. When the members of the Supreme Court, sitting six members in a body and after full consultation it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered, and adjudged under the authority of State ex rel.
Hampton v. McClung, 47 Fla. 224, 37 So. 51, that *Page 600 
the judgment of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.